                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 HALEY BRANDEBERRY,

        Plaintiff,                                 Case No. 3:20-cv-00974

 v.                                                Judge Eli J. Richardson
                                                   Magistrate Judge Alistair E. Newbern
 WONDER PORCELAIN GROUP, LLC,

        Defendant.


                                             ORDER

       This matter is set for an initial case management conference on January 12, 2021 at 11:30

a.m. (Doc. No. 5.) The conference will be held by telephone. Counsel for each party shall call

(888) 557-8511 and enter access code 7819165# to participate. Counsel need not and should not

appear in person.

       The parties are reminded of their obligation to file a joint proposed case management order

no later than three business days before the conference. The parties shall also email a Word version

of the joint proposed case management order to Newbern_Chambers@tnmd.uscourts.gov. If the

proposed order cannot be submitted on time, or if all parties have not yet appeared, plaintiff’s

counsel is responsible for contacting the Magistrate Judge’s chambers to reschedule the

conference.

       It is so ORDERED.

                                                     ____________________________________
                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge




      Case 3:20-cv-00974 Document 7 Filed 12/28/20 Page 1 of 1 PageID #: 90
